Title: To Alexander Hamilton from Blair McClenachan et al., [16 March 1791]
From: McClenachan, Blair
To: Hamilton, Alexander



[Philadelphia, March 16, 1791]
Sir

The underwritten holders of Loan office Certificates given for Money lent the United States to carry on the late War between Sepr 1st 1777 & March 1st. 1778 conceiving themselves aggrieved by the opperation of certain instructions reced from you by the Commissioner of loans, beg leave to represent their Situation and at the Same time to assure you that they have not the most distant idea that what you have done proceeded either from want of attention to the Public faith to the laws of Congress or to the rights of this Class of Public Creditors.
By Sundry Acts of Congress the holders of these Certificates were promised the Interest thereof in Specie untill the principal shall be ready to be discharged, we need not recite these engagements they are well known to you. All the Interest hitherto dischargd. hath been paid conformably thereto, And in observance thereof you have in the Instructions alluded to directed the Interest upon the nominal Sum to be allow’d the holders untill the first of the year 1791 but we complain that you should prevent its continuance afterwards to non-Subscribers and are well assur’d that there is no law to warrant it; indeed the Manner which the arrears of Interest ‘till Jany. 1791 hath been allow’d, Strongly evinces that the principles adopted which fulfils this obvious engagement untill Jany 1791 and which would deprive the owners of the Same in future are not conformable to the law for by the instructions given a Certificate of 1000 Dollars issued on the 28th. Feby 1778 the Interest whereof hath been paid to 31st Decr. 1787 will intitle the bearer to a Certificate on Interest from the beginning of Augt. 1785 by which means the Public would be charged with the Interest twice from Augt. 1785 till Jany 1788 on the Same Debt but there is another proof that the principles adopted are not only unauthorised by the law but that they are directly repugnant to it. And that is the act itself which declares that nothing therein contained shall be construed in any wise to alter abridge or impair the rights of those Creditors of the United States who shall not Subscribe to the Said Loans or the Contracts upon which their respective claims are founded; for can any thing be more evident than that the construction which hath been given thereof does materially Alter Abridge and impair the rights of those Creditors and therefore is contrary to the law.
The Said Act directs that a Sum equal to the Interest payble to Subscribing creditors shall also be paid to non-Subscribers in the present year on Accot. of the Interest due them, and that allowance we claim.
In order to entitle us thereto by the Said Act as non-Subscribers it is nevertheless necessary that the Certificates we possess should be exchanged for others to be issued in lieu thereof but it is by Said Law provided and Secured to the holders that in this exchange, the rights of the Creditors shall not be altered Abridged or impaired nor the contracts upon which their respective claims are founded but the Said Contracts and rights (which in their Nature were unalterable by the United States) are in and by the Said Act recognized and declared to remain in full force & virtue.
Having thus clearly Shown that the proposed defalcation from our Interest from and After Jany 1791 is not agreeable to Law, we are fully convinced that you will revise these Instructions which were given when the Subject was yet new and untried and with all when a Multitude of presing Business must have prevented you from considering so fully the operations & effects thereof.
It is certain that according to the engagements of the United States the Scale of depreciation is not to affect Certificates for Moneys loan’d between Sepr. 1777 & March 1778 untill the United States shall be ready to Discharge the principal and untill that period they are to all intents & purposes Specie Debts therefore the Certificates to be granted in liu of them should be for the same Sums and to the Same Amot., otherwise the law will not be complied with.
When by a Similar Law of the State of Penna. these Certificates were allow’d to be Exchanged for others of that State in like manner as is by this act directed, The holders recei[ve]d a New Certificate for the Same Amot. with those they gave up. By that act a provision was made stating that whereas certain of the Loan Office Certificates aforesaid and which bear Date between the first day of Sepr. 1777 and the first Day of March, 1778 are Subject to a liquidation of the aforesaid Scale of depreciation on the final redemption and payment of the principal Sums thereof respectively altho the possessors of the Same Certificates be intitled to receve the annual Interest thereof At full Value on the nominal Sums therein expressed untill Such Redemption and payment of the principal be made and it may be necessary to distinguish and set forth this particularity on the Certificates to be given for Loans to be made as aforesaid in such Certificates in order that the paper liquidation of the principal Monies thereof may be made on the final payment & discharge “of the Same;” they then proceed to declare that an endorsment Shall be made on each Certificate so exchanged in such manner as to enable the proper liquidation to be made when the Public are authorized to make it, Altho provision is not so expressly made in the Act of the United States of the 4 Augt. 1790. Yet the principles are the Same and as you are Authorized to direct the forms of the Certificates it will be easily done by instructing the Commissioners respectively when they issue Certificates to non-Subscribers for Certificates presented of this description to note on the back of each the Sum for which the United States will be Authorized to redeem them respectively. We pray that you will take the Subject into your Consideration and are well assur’d that you will be of Opinion that we are intitled by law and by Justice to what we ask and that you will alter the Instructions given accordingly that so we may not be debar’d from recving the part Allowed us by the United States of what is due to us from them.
We have the Honor   to be Sir   With great Respect   Your mo. obt. & very Hume. Servant
Blair McClenachen
Catherine Keppele
Edwd Bartholomew

Isaac Snowden
John Tromberger
Paul Coxe
Walter Stewart
Andw. Caldwell
Willm. Bell
John Nixon
John Nicholson
To the Honble Alexr. Hamilton Esqr. secy Treas

